Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kossakovski (PG/PUB 20200211062).

Claim 1. 
Kossakovski teaches an air conditioning control device comprising a control unit (0008, 0081 e.g. processing unit) for controlling an air conditioning apparatus installed in a destination, based on user information relating (e.g. as interpreted, information associated with moving) to a user that moves to the destination ( 0081, 0093, 0095-96, 0099-0100, 0103 e.g. “In one aspect , the disclosure relates to an auto mated system for affecting comfort or wellness of a human user , the system comprising : a processor device configured to ( i ) receive at least one input signal from at least one sensor arranged to detect at least one condition indicative of a physiological and / or activity state of a human user , and ( ii ) to generate at least one output signal ; and a communication generator configured to transmit , responsive to receipt of the at least one output signal , an electronic communication to be perceived by the human user or a third party , wherein the electronic communication comprises an advertisement or promotional communication for at least one business , product , and / or service . The processor device is configured to generate the at least one output signal utilizing a plurality of items including ( i ) the at least one input signal and ( ii ) user - specific sensitivity information that is indicative of individualized sensitivity of the human user to the at least one condition detected by the at least one sensor,” see also HVAC control, Figure 1-16)


Claim 3. 
The air conditioning control device according to claim 1, wherein the control unit acquires environment information relating to an environment around the user as the user information. (Kossakovski ,0097)




Claim 4. 
The air conditioning control device according to claim 3, wherein the control unit  acquires the environment information from a terminal device possessed by the user (Kossakovski ,0068 0099, Figure 1-18)

Claim 5. 
The air conditioning control device according to claim 3, wherein when the user is moving by a mobile body, the control unit acquires the environment information from a sensor of the mobile body (e.g. see mobile body as wearable device relative to user motion such as wrist or arm- Kossakovski , 0068, 0099 e.g. see real time data collection via processing unit from wearable device)

Claim 6. 
The air conditioning control device according to claim 3, wherein the control unit acquires the environment information from a sensor installed in a path along which the user is moving (Kossakovski,  0097 e.g. “. One or more additional remote sensors 24 may be arranged outside the at least partially enclosed environment 14. In certain embodiments , the remote sensors 22 , 24 may be configured to sense one or more items such as outdoor temperature , indoor temperature , humidity , lighting conditions , geolocation , calendar information , and weather information)



Claim 7. 
The air conditioning control device according to claim 1, wherein the control unit acquires biometric information of the user as the user information (Kossakovski, 0097)

Claim 8. 
The air conditioning control device according to claim 7, wherein the control unit acquires the biometric information from a terminal device possessed by the user (Kossakovski ,0097-99)

Claim 9. 
The air conditioning control device according to claim 7, wherein the control unit acquires the biometric information from a sensor that the user wears on a body( Kossakovski 0099)


Claim 11. 
    The air conditioning control device according to claim 1, wherein the control unit estimates a state of the user based on the user information, and further controls the air conditioning apparatus installed in the destination, based on an estimated result of the state of the user (Kossakovski, supra claim 1)





Claim 13. 
   The air conditioning control device according to claim 11, wherein the control unit outputs replenishment information for notifying a need for replenishment to the user, based on the estimated result of the state of the user ((Kossakovski, 0077-79

Claim 14.
  The air conditioning control device according to claim 13, wherein the control unit outputs the replenishment information to a terminal device possessed by the user ((Kossakovski,  0077-79

Claim 15.
 The air conditioning control device according to claim 13, wherein the control unit outputs the replenishment information to a replenishment facility configured to be able of providing replenishment supplies to the user ((Kossakovski, 0077-79)


Claim 16.
 The air conditioning control device according to claim 15, wherein the control unit outputs information for requesting a charge of the replenishment supplies to the user, when the replenishment facility provides the replenishment supplies to the user ((Kossakovski,  0077-79)

Claim 17. 
   An air conditioning control system comprising the air conditioning control device and the air conditioning apparatus according to claim 1, supra claim 1.

Claim 18. 
   An air conditioning control method comprising controlling an air conditioning apparatus installed in a destination, based on user information relating to a user that moves to the destination (0081, 0093, 0095-96, 0099-0100, 0103 e.g. “In one aspect , the disclosure relates to an auto mated system for affecting comfort or wellness of a human user , the system comprising : a processor device configured to ( i ) receive at least one input signal from at least one sensor arranged to detect at least one condition indicative of a physiological and / or activity state of a human user , and ( ii ) to generate at least one output signal ; and a communication generator configured to transmit , responsive to receipt of the at least one output signal , an electronic communication to be perceived by the human user or a third party , wherein the electronic communication comprises an advertisement or promotional communication for at least one business , product , and / or service . The processor device is configured to generate the at least one output signal utilizing a plurality of items including ( i ) the at least one input signal and ( ii ) user - specific sensitivity information that is indicative of individualized sensitivity of the human user to the at least one condition detected by the at least one sensor,” see also HVAC control, Figure 1-16.  As interpreted, a user moving within a destination reads on moving to the destination)

Claim 19. 
   A terminal device comprising a control unit for acquiring user information relating to a user that moves to a destination, and outputting the user information to an air conditioning control device for controlling an air conditioning apparatus installed in the destination ((0081, 0093, 0095-96, 0099-0100, 0103 e.g. “In one aspect , the disclosure relates to an auto mated system for affecting comfort or wellness of a human user , the system comprising : a processor device configured to ( i ) receive at least one input signal from at least one sensor arranged to detect at least one condition indicative of a physiological and / or activity state of a human user , and ( ii ) to generate at least one output signal ; and a communication generator configured to transmit , responsive to receipt of the at least one output signal , an electronic communication to be perceived by the human user or a third party , wherein the electronic communication comprises an advertisement or promotional communication for at least one business , product , and / or service . The processor device is configured to generate the at least one output signal utilizing a plurality of items including ( i ) the at least one input signal and ( ii ) user - specific sensitivity information that is indicative of individualized sensitivity of the human user to the at least one condition detected by the at least one sensor,” see also HVAC control, Figure 1-16.  As interpreted, a user moving within a destination reads on moving to the destination)

Claim 20. 
   The terminal device according to claim 19, wherein the control unit acquires, from the air conditioning control device, replenishment information for notifying a need for replenishment of water or salinity to the user and notifies the user of the replenishment information ((0081, 0093, 0095-96, 0099-0100, 0103 e.g. “In one aspect , the disclosure relates to an automated system for affecting comfort or wellness of a human user , the system comprising : a processor device configured to ( i ) receive at least one input signal from at least one sensor arranged to detect at least one condition indicative of a physiological and / or activity state of a human user , and ( ii ) to generate at least one output signal ; and a communication generator configured to transmit , responsive to receipt of the at least one output signal , an electronic communication to be perceived by the human user or a third party , wherein the electronic communication comprises an advertisement or promotional communication for at least one business , product , and / or service . The processor device is configured to generate the at least one output signal utilizing a plurality of items including ( i ) the at least one input signal and ( ii ) user - specific sensitivity information that is indicative of individualized sensitivity of the human user to the at least one condition detected by the at least one sensor,” see also HVAC control, Figure 1-16.  As interpreted, a user moving within a destination reads on moving to the destination, see also 0079 e.g. “, a coffeeshop , or a rail car . 
           [ 0079 ] Another alternative for the use of information is to communicate it to a salesperson to enable provision of a targeted personalized recommendation to the user based on the user's state . For example , if the user is in the coffeeshop , and the system detects the “ too hot ” subjective state of thermal comfort , then the barista can offer the customer a cold drink . In certain embodiments , information about the thermal state of the customer could be transmitted to the barista via a screen in the vicinity of the point of sale .      

       0080: “In certain embodiments , a salesperson may be in the vicinity of a human user . In other embodiments , a salesperson may be remote from the human user , and may communicate with the user by voice , SMS , email , and / or other communication means,          0088 e.g.  “Although such a methodology may be employed in certain embodiments as disclosed herein , in more preferred embodiments , an algorithm may be trained by detecting a user's actions that are specific to the modality for which the algorithm is being trained . For example , in the case of training for recognition of thermal comfort state of a person , detectable user actions could be adjusting HVAC parameters at home , opening the windows in a car , or donning and removing a jacket . In the case of training for thirst detection , a relevant action would be getting or ordering a drink , of either hot or cold varieties . In certain embodiments , a type of drink may be taken into account . For example , consumption of coffee , iced coffee , tea or another caffeinated beverage may be related to a user's caffeine demand as well as to a user's level of thirst.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski (PG/PUB 20200211062) in view over Verteletsky et al. (PG/PUB 20190171171) 
Claim 2. 
   The air conditioning control device according to claim 1 but does not expressly teach the predetermined time limitation as described below.  Verteletsky et al. teaches the predetermined time limitation as described below.
      wherein the control unit estimates a point where the user stays for a predetermined time or more as the destination, based on the user information (Verteletsky, ABSTRACT,  0037, 0041-43, 0054, 0074-75, Figure 4-41 e.g. see location determination based on signal strength observation for tracking recent locations)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Kossakovski and Verteletsky would achieve an expected and predictable result comprising:
   wherein the control unit estimates a point where the user stays for a predetermined time or more as the destination, based on the user information
     One of ordinary skill in the art would be motivated to apply Verteletsky for automatically responding to user needs, as described, 0007; Verteletsky is in the field of building control; and is reasonably pertinent to the problem of controlling environmental settings based on user location.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski (PG/PUB 20200211062) in view over Sinha et al. (USPN 10732600).
Claim 10. 
  Kossakovski  teaches the air conditioning control device according to claim 7 but does not expressly teach the camera limitations as described below. Sinha teaches the camera limitations as described below.
     wherein the control unit acquires the biometric information from a camera or thermography for capturing an image of the user (Sinha, Col 20 lines 11-27 e.g. “Occupancy module 754 can perform digital image processing to identify the one or more users based on the digital images received from camera 724. In some embodiments, digital image processing is used to identify the faces of the one or more users, the height of the one or more users, or any other physical characteristic of the one or more users. In some embodiments, the digital image processing is performed by image analysis tools such as edge detectors and neural networks. In some embodiments, the digital image processing compares the physical characteristics of the one or more users with physical characteristics of previously identified users,” see also “Col 29 lines 5-15  e.g. “Healthcare module 752 facilitates healthcare functionality of control device 214. Functions performed by healthcare module 752 may include monitoring the health of occupants of the area in which controller 468 is installed. In some embodiments, healthcare module 752 may monitor an occupant's health through data collected by healthcare sensors 604 and/or may determine a health metric for the occupant based on the data collected by healthcare sensors 604. For example, healthcare module 752 may monitor an individual's health by tracking his temperature through healthcare sensor 604. In some embodiments, healthcare sensor 604 is one or more or a combination of a smartwatch, a smart wrist band, a heart rate monitor, a pacemaker, a portable insulin device, and/or any other wearable medical device. In some embodiments, healthcare sensor 604 is a camera, an infrared camera, and/or any other occupancy detection device. Healthcare module 752 may use healthcare sensors 604 to monitor a user's waking/rest times, heart rate, insulin levels, body temperature, etc. Healthcare module 752 is not limited to monitoring the health attributes specifically enumerated, and may monitor any aspect of a user's bio-status. In some embodiments, control device 214 is configured to forward any data collected by healthcare sensors 604 and/or healthcare equipment 2104 to medical server 2102. In some embodiments, medical server 2102 is a hospital server, a nurse's station computing system, and/or an emergency response operator server.”)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Kossakovski and Sinha would achieve an expected and predictable result comprising:
wherein the control unit acquires the biometric information from a camera or thermography for capturing an image of the user.
    One of ordinary skill in the art would be motivated to apply Sinha for monitoring user’s health, as described Background; shares the a field of monitoring occupant health; and is reasonably pertinent to controlling environmental conditions based on user biometrics. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski (PG/PUB 20200211062) in view over Ahuja (PG/PUB 20180202686).

Claim 12. 
  Kossakaovski teaches the air conditioning control device according to claim 11 but does not teach controlling the air conditioning installed in the rest place as described below.  Ahuja teaches controlling the air conditioning installed in the rest place as described below (e.g. as interpreted, adjusting an environment based on expected user arrival)
       wherein the control unit determines a rest place to propose to the user based on the estimated result of the state of the user (Kossakovski, 0077 e.g. “For example, if the person feels too hot (and the algorithm predicts it with a sufficient level of certainty), then the communication may contain an offer of a cold drink from a nearby vendor. In certain embodiments, the electronic communication comprises health advice and/or behavioral advice to be communicated to the user,” As interpreted, offering a cold drink from a nearby vendor as reading on a rest place to propose), and 
       controls the air conditioning apparatus installed in the rest place, based on the estimated result of the state of the user (Ahuja, 0038 e.g. “. The system 100 can adjust venue environment for all zones to facilitate occupant comfort upon expected arrival time. In another example, only zone B will be utilized for an event. In such smaller event instance, the system can keep temperatures other than zone B and associated ingresses and egresses at higher, unoccupied environmental levels and focus on environmental regulation in connection with zone B to afford comfort to the occupants therein,”  see also 0033 e.g. “The comfort model component can utilize the respective profiles and specific occupant models to achieve a happy medium that achieves levels of comfort suitable for most or all occupants. A utility-based analysis can also be employed where the costs of taking a certain action are weighed against the benefits,” see also controlling based on preferences, 0032 e.g. “ It is to be appreciated that when multiple occupants are in the venue, their respective profiles may conflict in certain aspects, e.g., temperature preference, volume preference, music preference, lighting preference, etc.”,
 
  One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Kossakovski and Ahuja would achieve an expected and predictable result comprising: 
     wherein the control unit determines a rest place to propose to the user based on the estimated result of the state of the user and   controls the air conditioning apparatus installed in the rest place, based on the estimated result of the state of the user.
     One of ordinary skill in the art would be motivated to apply Ahuja to control an environmental condition based on expected user travel while balancing occupant preferences in response to a proposed destination.  One of ordinary skill in the art would be motivated to apply Ahuja to automatically adjust comfort, as described, 0002-0005 (machine learning); shares a field of environmental control based on occupant data, 0001-0002; and is reasonably pertinent to a problem of adjusting venue conditions based on occupant preferences.  
  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Trend analysis for hydration monitoring 10980491
A method, system, or device for hydration monitoring using trend analysis. The method may include measuring a physiological measurement of an individual with a sensor to obtain trend data correlating to a hydration level of the individual.
Apparatus and method for measuring biologic parameters 20040242976
Support structures for positioning sensors on a physiologic tunnel for measuring physical, chemical and biological parameters of the body and to produce an action according to the measured value of the parameters.

Alert levels for a wearable device 10855759
A method, system, apparatus, and/or device that may include: determining, by a processor, that an alert event has occurred; determining, by the processor, a level of the alert event, wherein the level of the alert event is a caution alert level, an urgent alert level, or a critical alert level….
Behavior tracking and modification system  20140335490
A behavior modification system includes a network of components that interact to collect various data and provide user feedback. The network may include a personal device, an Internet-enabled storage device and a hub capable of receiving communications from the personal device and communicating to...
Group management for electronic devices -11100767
A method, system, apparatus, and/or device that may include: monitoring safety event data of a plurality of electronic devices via an electronic communication network; receiving a first set of safety event data from a first electronic device of the plurality of electronic devices via the electronic...
Stress reduction and sleep promotion system -20180110960
The present invention provides systems, methods, and articles for stress reduction and sleep promotion. A stress reduction and sleep promotion system includes at least one remote device, at least one body sensor, and at least one remote server. In other embodiments, the stress reduction and sleep...
Flexible temperature sensor including conformable electronics 20150035680
Systems, methods, apparatus and devices are described for monitoring a property of an object or an individual, using a conformal sensor device that substantially conforms to contours of a portion of a surface of the object or the individual. 
Remote device control and energy monitoring by analyzing data and applying rules 8674816
Techniques are described for providing remote device (e.g., thermostat, lighting, appliance, etc.) control and/or energy monitoring. A system monitors sensor data captured by one or more sensors that sense attributes relevant to user presence at one or more monitored properties and status of one….
  
See also mobile message display
   20200193713 -0174
Action based hydration response
10405810  20080256445  20060064037


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117